Citation Nr: 1815927	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	John R. Vermillion, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1942 to September 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran has not provided adequate verification of income and net worth during the relevant period on appeal to substantiate an award of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance are not met.  38 U.S.C. §§ 1502, 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  In this case, the appeal is being denied due to the Veteran's failure to provide requested income and net worth information necessary to establish that he meets the basic eligibility requirements for the benefit sought.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension matter.

Improved disability pension is a benefit payable by VA to a veteran of a period of war because of permanent and total disability.  Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the veteran's annual family countable income from the maximum allowable pension rate (MAPR) applicable to the veteran's circumstances.  38 U.S.C. § 1521(a) (2012); Martin v. Brown, 7 Vet. App. 196, 198 (1994).  

The MAPR is published in the Compensation and Pension Service's manual, M21-1, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2017).

According to the MAPR, the maximum income allowed for a veteran without spouse or child and entitled to aid and attendance was $21,466.00 for the period beginning December 1, 2014.  No change in the MAPR was made effective December 1, 2015.  Effective, December 1, 2016, the applicable MAPR is $21,531.00.

One prerequisite to entitlement to pension benefits is that the veteran's household income not exceed the applicable MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C. § 1521(a), (b); 38 C.F.R. § 3.3(a) (2017).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), (b), (d)(4) (2017).

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2017).

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant except the claimant's dwelling and personal effects.  38 C.F.R. § 3.275(b).

In determining whether some part of a veteran's estate should be consumed for maintenance, consideration will be given to the amount of the claimant's income together with the following:  Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of a member of the family; and potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275(d).  A gift of property to someone other than a relative residing in the grantor's household will not be recognized as reducing the corpus of the grantor's estate unless it is clear that the grantor has relinquished all rights of ownership, including the right of control of the property.  38 C.F.R. § 3.276(b).

Unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable MAPR or rates for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a July 2015 administrative decision, the RO denied the claim on the basis that the Veteran had failed to furnish adequate information to substantiate the claim.  The RO particularly noted that the Veteran had not provided information on gross annual distributions, gross annual dividends and gross annual interest on several accounts.

In a September 2015 letter, the Veteran disagreed with the RO's determination.  With respect to the accounts noted by the RO, the Veteran explained that the "accounts referenced in [the RO's] letter were liquidated and used for [his] care."  He provided no further information. 

The Veteran has identified two sources of income - Social Security Administration (SSA) benefits and retirement income.  In July 2015, the Veteran reported $1136 per month received from Social Security and $1442 per month received from military retirement.  Since his claim, he has lived in a nursing home, and has identified $4,500.00 in monthly medical expenses related to this care.  

Based upon a review of the record, when the medical expenses in excess of 5 percent of any applicable MAPR are deducted from the Veteran's currently reported annual income, the Veteran's income is not excessive.  In fact, the evidence shows that the Veteran runs a substantial deficit in this scenario.  However, the record indicates that the Veteran may have income from other sources, as well as assets that must be considered in determining whether some part of the estate should be consumed for maintenance.  The Board acknowledges that the Veteran has indicated that he liquidated his accounts; however, he has offered no proof thereof, as requested by the RO.  Accordingly, the Board finds that the Veteran has not provided necessary income and asset information to substantiate an award of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance, and entitlement to those benefits is not warranted.  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


